FILED
                              NOT FOR PUBLICATION                           FEB 29 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SANTOS ARTEMIO VEGA-AREDO,                       No. 10-70814

               Petitioner,                       Agency No. A098-569-069

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                                           **
                             Submitted February 21, 2012

Before:        FERNANDEZ, McKEOWN and BYBEE, Circuit Judges.

       Petitioner Santos Artemio Vega-Aredo, a native and citizen of Peru,

petitions for review of a Board of Immigration Appeals order dismissing his appeal

from an immigration judge’s (IJ) decision denying his application for asylum,

withholding of removal and protection under the Convention Against Torture



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(CAT). We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for

review.

      Substantial evidence supports the Board’s denial of asylum and withholding

of removal because Vega-Aredo failed to show his alleged persecutors threatened

him on account of a protected ground. His fear of future persecution based on an

actual or imputed anti-gang or anti-crime opinion is not on account of the protected

ground of either membership in a particular social group or political opinion.

Ramos Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir. 2009); Santos-Lemus v.

Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008); see Ochave v. INS, 254 F.3d 859,

865 (9th Cir. 2001) (“Asylum generally is not available to victims of civil strife,

unless they are singled out on account of a protected ground.”) Contrary to Vega-

Aredo’s assertions, the Board upheld the IJ’s factual findings, and the record does

not compel the conclusion that Vega-Aredo established he was persecuted on

account of an anti-gang political opinion when he resisted the gang’s third

recruitment attempt.

      Substantial evidence also supports the Board’s denial of CAT relief based on

the Board’s finding that Vega-Arego did not establish a likelihood of torture by, at

the instigation of, or with the consent or acquiescence of the Peruvian government.

See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).


                                           2                                     10-70814
PETITION FOR REVIEW DENIED.




                       3      10-70814